                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA

    G. Steven Pinion, A. Las Dulce, Charon             C/A No. 8:20-cv-1352-JFA-JDA
    Turner, Jessie Ervin, Jonathan Avina,
    Carlos Dorado, Hector Ramos, Herbert
    Burroughs, Jr., Travis Key, Keith Allen
    Deas, Jeremiah Johnson, Anthony Vita,
    Jack Rogers, Jerry Lowe, Bruce Willis,
    Joseph Wood, Isreael Reco,

                                   Plaintiffs,

    v.
                                                                    ORDER
    FCI Edgefield,
                                   Defendant.


         Petitioners are prisoners in the custody of the Federal Bureau of Prisons and are

currently incarcerated in South Carolina at the Edgefield Federal Correctional Institution

(“FCI Edgefield”). Proceeding pro se, Petitioners commenced this action by filing a

“Request for Emergency Injunction.” (ECF No. 1). In accordance with 28 U.S.C. § 636(b)

and Local Civil Rule 73.02(B)(2) (D.S.C.), the case was referred to the Magistrate Judge

for initial review.

         Upon review of the initial filing, the Magistrate Judge construed the request as a

Petition for writ of mandamus under 28 U.S.C. § 1361 and analyzed it accordingly.

Thereafter, the Magistrate Judge assigned to this action1 prepared a thorough Report and



1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
    Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
    Court. The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
Recommendation (“Report”). (ECF No. 6). Within the Report, the Magistrate Judge

conducted a review pursuant to the procedural provisions of 28 U.S.C. § 1915A and

recommends that this matter be summarily dismissed pursuant to 28 U.S.C. § 1915A(b)

without requiring the Respondent to file a response.2 The Report sets forth, in detail, the

relevant facts and standards of law on this matter, and this Court incorporates those facts

and standards without a recitation.

       Petitioners were advised of their right to object to the Report, which was entered on

the docket on April 15, 2020. Id. The Magistrate Judge required Petitioners to file

objections by April 29, 2020. Id. Petitioners have failed to file objections or otherwise

respond. Thus, this matter is ripe for review.

       A district court is only required to conduct a de novo review of the specific portions

of the Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b);

Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th

Cir. 1992). In the absence of specific objections to portions of the Magistrate’s Report, this

Court is not required to give an explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Here, Petitioners have failed to raise any objections and therefore this Court is not

required to give an explanation for adopting the recommendation. A review of the Report

indicates that the Magistrate Judge correctly concluded that the Petitioners’ pleadings fail




2
  The Magistrate Judge also recommends suspending the filing fee because this matter is subject
to summary dismissal.
                                                 2
to demonstrate the necessary conditions for the issuance of a writ of mandamus and should

be dismissed pursuant to 28 U.S.C. § 1915.

       After carefully reviewing the applicable laws, the record in this case, and the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes

the facts and applies the correct principles of law. Accordingly, this Court adopts the

Magistrate Judge’s Report and Recommendation and incorporates it herein by reference.

(ECF No. 6). Consequently, this matter is summarily dismissed without requiring the

Respondent to file an answer or return. Additionally, the filing fee in this matter is

suspended in the interests of justice and judicial economy.

IT IS SO ORDERED.



May 8, 2020                                              Joseph F. Anderson, Jr.
Columbia, South Carolina                                  United States District Judge




                                              3
